AFFIRMED; Opinion Filed May 5, 2015.




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01329-CR

                             PAUL HENRI WAGNER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA-1114870L

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Evans
       Paul Henri Wagner appeals his misdemeanor conviction for violating a protective order.

In three issues, appellant challenges (1) the constitutionality of the statute and information under

which he was charged, (2) the sufficiency of the evidence to support his conviction, and (3) the

admission of certain evidence. Concluding that appellant’s issues lack merit, we affirm the trial

court’s judgment.

                                          BACKGROUND

       This matter arises out of a series of communications appellant sent to Laura, his wife at

the time, during the three-week period immediately following the issuance of a protective order

prohibiting him from “[c]ommunicating directly with [Laura] . . . in a threatening or harassing
manner.” 1 Viewed in the light most favorable to the verdict, the evidence at trial revealed the

following events.

        One day after the order was signed, Laura sent appellant a text message stating, “I pray

for u[sic] everyday [sic]. That you would be humbled in the sight of the Lord and redeemed.”

The next day, November 18, appellant texted Laura that he prayed for her every day too. The

two exchanged texts about whether appellant had obtained a job and family finances, and

appellant then inquired whether Laura had an attorney. When Laura did not reply to this text,

appellant texted, “Are you still wanting to talk?” She responded, “I think it would be best to not

talk except through email.” Appellant responded “Why?” to which Laura replied, “Please just

respect my wishes.”

        The following day, appellant emailed Laura about bills, to profess his love for her, and

express his desire to be reconciled. On November 23, appellant texted, “I miss you so much

Laura.” She did not respond. On November 25, appellant sent Laura a text about whether he

could pay the daycare bill online. The two exchanged a few texts about financial matters, and

then appellant sent Laura a text expressing his desire “to be Ephesians 5:25-30” for her, how

much he loved and missed her, and wished that “God would soften your heart towards me.”

Laura did not reply to the text.

        On November 26, Laura texted appellant about whether his medical insurance was still in

effect. Instead of answering the question directly, appellant asked if she went to the doctor and

whether she was alright. He then texted her, “don’t be cold and hard towards me” and “My heart

is in so much pain without you. I can’t correspond with you like this anymore. I’m sorry.”




    1
      The protective order also contains a finding that family violence occurred and that family violence was likely
to occur in the foreseeable future.


                                                       –2–
Only after Laura responded that their daughter needed medicine, did appellant confirm their

insurance was suspended.

          On November 28, appellant sent Laura several texts asking for bedding and whether

Laura had an attorney. Appellant then texted Laura, “It would be so much easier if we could just

talk on the phone.” When Laura didn’t respond, appellant texted, “Can we talk on the phone?”

After Laura refused and told appellant she was trying to go to bed, appellant again texted Laura

to inquire whether she had a lawyer. Laura responded, “Stop texting me.”

          On November 30, appellant emailed Laura about money in a bank account and the two

exchanged four more emails from November 30 to December 2 about finances. On December 5,

however, after he was served with the divorce petition, appellant phoned Laura and left a

voicemail in which he was upset and begging her not to divorce him. 2 That same day, he sent

Laura a long email replete with love poems, prayers, bible references, memories from their life

together, professions of his love for Laura, pleas for reconciliation, and requests to be forgiven.

As it appears in the record, the December 5 email is six single-spaced typed pages. The email

begins:

          To you I share my heart.

          Poetry

          Dec. 2, 2011

          Your face is always in my mind and I look at your pictures often. I greatly desire
          that I had more pictures of you to look at. You are so beautiful and I love to look
          into your eyes. Why didn’t I see it before? I was blinded by how majestic you
          are.




   2
       Laura testified that after the protective order was signed, appellant left two or three voice mails on her phone.


                                                          –3–
The email also included lines such as “Without you my world is destroyed and I am thrown into

loneliness and despair” and “God hates divorce and although you feel you have that right, I beg

for your mercy.” Appellant goes on to acknowledge:

       Due to the ways of men and the powers that be, I have been prohibited from
       coming before her in humility to profess my love. ‘Do not speak or write,’ they
       say. ‘A weapon against you will be sought after in your words of love. She
       brought down men who seek destruction on you twice already. Why would you
       even trust her a third time?’ But I cannot be silent any longer. My heart fails for
       not proclaiming my love for Laura.

       Appellant sent another email to Laura on December 6 which began, “Why did you

deceive me?” referring to Laura’s hiring of an attorney. Appellant urged her to “[c]ancel this

divorce and let us be separated for a time until I can prove myself to you.”

       On December 7, appellant emailed Laura again. Although the first paragraph of the

email requested information from Laura with respect to appellant’s denial of unemployment

compensation benefits, the remaining four paragraphs were a plea for reconciliation stating,

among other things, “Please don’t divorce me Laura. I’m begging you, please. I’ll do anything.”

       On December 8, appellant sent Laura another email at 7:21 a.m. pleading with her not to

proceed with the divorce and stating, “Is there anything I can do for you not to divorce me? I am

in agony right now knowing what divorce will do to us and [our child]. What will she think

about God and marriage growing up in a divorced family?” He sent Laura yet another email on

December 8 at 2:26 p.m. requesting her help, stating he saw a woman and child that reminded

him of his mom and his daughter and he had been having anxiety attacks all day and trouble

breathing and didn’t know what to do. That night, at 8:08 p.m., appellant sent an email to

numerous members of the couple’s church begging them to help him in his efforts to stop the

divorce and reconcile with Laura by contacting her on his behalf. Although church-friends

informed Laura about appellant’s email, no one from their church complied with appellant’s



                                               –4–
request to urge her to reconcile with him. Two days later, Laura complained to the police that

appellant had violated the protective order.

        Appellant was charged by information with the misdemeanor crime of violation of a

protective order pursuant to section 25.07(a)(2)(a) of the Texas Penal Code.                         The statute

provides, among other things, a person commits an offense if, in violation of a family violence

protective order, he knowingly or intentionally communicates directly with a protected

individual “in a threatening or harassing manner.” See TEX. PENAL CODE ANN. § 25.07(a)(2)(A)

(West Supp. 2014). The information substantially tracked the statutory language of the offense,

alleging that appellant intentionally and knowingly communicated directly with Laura in a

threatening and harassing manner in that he made repeated telephone calls and sent repeated text

messages and emails to Laura in violation of the protective order. Appellant pleaded not guilty

and, after a jury trial, was convicted of the offense. This appeal followed.

                                                   ANALYSIS

        In his first issue, appellant contends that the language “communicates . . . in a . . .

harassing manner” as used in section 25.07(a)(2)(A) is unconstitutionally vague and overbroad,

and violates his rights to free speech and freedom of religion under the United States and Texas

constitutions. He asserts the statutory language violates the First and Fourteenth Amendments to

the United States Constitution as well as sections six and eight of Article I of the Texas

Constitution. Additionally under this issue, appellant asserts the use of the word “repeated” in

the information is unconstitutionally vague and overbroad and violates articles 21.02(7) and

21.21(7) of the Texas Code of Criminal Procedure. 3                  This issue is multifarious because it


    3
       Appellant complains that the information failed to give notice of the specific acts for which his conviction
was sought. Because he failed to raise this objection before trial, he waived the complaint. See TEX. CODE CRIM.
PROC. ANN. art. 1.14(b) (West 2005); Jacobsen v. State, 325 S.W.3d 733, 739–40 (Tex. App.—Austin 2010, no
pet.).


                                                       –5–
embraces multiple legal theories in a single issue. See Davis v. State, 329 S.W.3d 798, 803 (Tex.

Crim. App. 2010). Nevertheless, to the extent that we can discern, and appellant has properly

preserved and briefed various arguments under this issue, we may address them in the interest of

justice. See id.

         The constitutionality of a statute is a question of law that we review de novo. Ex parte

Lo, 424 S.W.3d 10, 14 (Tex. Crim. App. 2013). In assessing a statute’s constitutionality, we

start with the presumption that the statute is valid and the legislature did not act arbitrarily or

unreasonably in enacting the statute. See Rodriguez v. State, 93 S.W.3d 60, 69 (Tex. Crim. App.

2002).     As the party challenging the statute, appellant has the burden of establishing its

unconstitutionality. 4      Id.    We must uphold the statute if we can determine a reasonable

construction that renders it constitutional. See Ex parte Granviel, 561 S.W.2d 503, 511 (Tex.

Crim. App. 1978).

         Appellant’s overbreadth and vagueness complaints, as we understand them, are based on

the statute’s failure to define “in a harassing manner.” Appellant argues that the failure to define

“in a harassing manner” makes section 25.07(a)(2)(A) overbroad and vague because it allowed

him to be prosecuted and convicted for speech protected by the First Amendment, such as his

communications with Laura about money, bills, their child, and his desire to avoid a divorce.

         A statute is not vague or overbroad simply because a word or phrase is not specifically

defined. See Morgan v. State, 557 S.W.2d 512, 514 (Tex. Crim. App. 1977). Undefined terms

    4
       In his initial appellate brief, appellant applied the above presumption and burden of proof to his constitutional
challenges. In his reply brief, however, appellant asserts Ex Parte Lo controls. Lo reverses the presumption and
burden of proof for facial constitutional challenges to content-based regulations, described as “laws that distinguish
favored from disfavored speech based on the ideas expressed.” Id. at 15. In a single paragraph without any legal
analysis or discussion appellant concludes Lo’s presumption and burden of proof applies here because “the
prosecution seeks to punish speech it ‘disfavored’ ‘based on the ideas expressed.’” Because appellant first raised
this argument in his reply brief and has not put forth any discussion or authority establishing the statute under which
he was convicted was a content-based regulation, and the statute itself does not address the content of
communications, we apply the presumption and burden of proof generally applicable to challenges involving the
constitutionality of statutes.


                                                         –6–
are typically given their plain meaning unless the language is ambiguous or the plain language

leads to absurd results the Legislature could not have possibly intended. See Wilson v. State, 448
S.W.3d 418, 423 (Tex. Crim. App. 2014). We may consult standard dictionaries in determining

the fair, objective meaning of undefined statutory terms. See Clinton v. State, 354 S.W.3d 795,

800 (Tex. Crim. App. 2011). A person harasses another when he persistently disturbs, bothers

continually, or pesters that person. See WEBSTER’S ENCYCLOPEDIC UNABRIDGED DICTIONARY

645 (1989). 5      Harassment is not protected speech under the First Amendment and is not

communication, although it may take the form of speech. See Garcia, 212 S.W.3d at 888–89

(quoting Thorne v. Bailey, 846 F.2d 241, 243 (4th Cir. 1988)). Because section 25.07(a)(2)(A)

only prohibits intentional or knowing communication with a protected individual that is

threatening or harassing, we reject appellant’s overbreadth challenge. See id. at 889.

         A statute may be unconstitutionally vague even if it is not overbroad. Garcia, 212
S.W.3d at 899. A statute may be challenged as unconstitutionally vague if it does not give a

person of ordinary intelligence a reasonable opportunity to know what is prohibited and establish

definite guidelines for law enforcement. See Scott v. State, 322 S.W.3d 662, 665 n.2 (Tex. Crim.

App. 2010). A defendant must first show the statute is unconstitutionally vague as applied to his

conduct before he can complain the statute is vague on its face. 6 Village of Hoffman Estates v.


    5
       Appellant cites us to the definition of harass utilized by the Austin Court of Appeals in holding section
25.07(a)(2)(A) was not facially vague. See Garcia v. State, 212 S.W.3d 877, 890 (Tex. App.—Austin 2006, no
pet.). Instead, we rely on the dictionary definition of harassment we used previously in Patton v. State, 835 S.W.2d
684 (Tex. App.—Dallas 1992, no pet.). Patton involved a sufficiency challenge to three convictions for violating a
protective order under the predecessor statute that, like current section 25.07 (a) (2) (A), provided a person commits
an offense if, in violation of an order issued pursuant to certain sections of the family code, he “knowingly or
intentionally . . . (2) directly communicates with a member of the family or household in a threatening or harassing
manner . . . .”
    6
       Appellant appears to argue that section 25.07(a)(2)(A) implicates the free-speech guarantee of the First
Amendment such that he may present a facial vagueness challenge without first demonstrating the statue was vague
as to his conduct. We do not agree. Although the First Amendment generally protects the free communication and
receipt of ideas, opinions and information, it allows the State to proscribe communicative conduct that invades the
substantial privacy interests of another “in an essentially intolerable manner.” See Scott v. State, 322 S.W.3d at 670
(holding section of telephone harassment statute prohibiting repeated ringing or repeated telephone communications

                                                        –7–
Flipside, Hoffman Estates, Inc., 455 U.S. 489, 495 (1982); Scott, 322 S.W.3d at 670–71.

Appellant complains the statute is vague as applied to him because he did not know the

definition of “harassing manner” and the statute prohibited communications with Laura about

money, their child, and his attempts to dissuade his wife from divorcing him. Contrary to

appellant’s contention, however, section 25.07(a)(2)(A) did not prohibit appellant from

communicating with Laura on any subject. Rather, using the ordinary dictionary definition

above, it merely prohibited intentional or knowing communications that persistently disturbed,

bothered continually, or pestered Laura.

        Although appellant argued in the trial court and on appeal that he had no intention to

harass Laura and did not know his communications with her after the protective order was

entered would be deemed “in a . . . harassing manner,” the evidence belies his contentions.

Appellant continued to text and call Laura even after she told him it would be best to

communicate by email. He made at least eight unsolicited communications to Laura in the three-

week period following the issuance of the protective order and six of those communications

occurred between December 5 and December 8, after he was served with divorce papers.

Moreover, in his December 5 email, appellant acknowledged he had been prohibited from

professing his love to Laura, but was doing so anyway. “The vagueness doctrine is not designed

to convert into a constitutional dilemma the practical difficulties in drawing criminal statutes

general enough to take into account a variety of human conduct and sufficiently specific to

provide fair warning that certain kinds of conduct are prohibited.” Webb v. State, 991 S.W.2d
408, 417 (Tex. App.—Houston [14th Dist.] 1999, pet. ref’d). When measured by common

understanding and practice, the statutory language of section 25.07(a)(2)(A) is not


“in a manner reasonably likely to harass, annoy, alarm, abuse, torment, embarrass, or offend another” did not
implicate conduct protected by First Amendment).


                                                    –8–
unconstitutionally vague as applied to appellant’s conduct. The statute clearly protects Laura

from appellant’s repeated, unsolicited, and unwelcome communications in which he professes

his love and begs her not to divorce him. Accordingly, the statute was not unconstitutionally

vague as applied to appellant’s conduct. In light of our resolution of appellant’s as applied

vagueness challenge, any facial vagueness challenge necessarily fails. See Village of Hoffman

Estates, 455 U.S. at 495; Scott, 322 S.W.3d at 670–71.

         To the extent appellant complains under his first issue that the statute also violates his

freedom of speech and freedom of religion rights under the United States and Texas

Constitutions, he has waived these complaints by inadequate briefing. See TEX. R. APP. P.

38.1(i). Apart from a general reference to the First Amendment of the United States Constitution

and sections six and eight of Article I of the Texas Constitution, appellant has provided no legal

analysis or discussion with appropriate legal authority explaining how the statute violates these

rights. Because appellant’s conclusory statement asserting violations of these constitutional

provisions is unsupported by analysis and relevant legal citations, he has not complied with

appellate briefing requirements. See TEX. R. APP. P. 38.1(i). Accordingly, these complaints

present nothing for review. See Morehead v. State, 807 S.W.2d 577, 579 n.1 (Tex. Crim. App.

1991).

         In his second issue, appellant challenges the sufficiency of the evidence supporting his

conviction. In reviewing for legal sufficiency, we must determine whether any reasonable fact

finder could have found the essential elements of the offense beyond a reasonable doubt. Wise v.

State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012) (citing Jackson v. Virginia, 443 U.S. 307,

318 (1979)). We review all the evidence in the light most favorable to the verdict, giving

deference to the fact finder’s responsibility to weigh evidence, resolve conflicting testimony, and

draw reasonable inferences from basic facts to ultimate facts. See id. We also determine

                                                –9–
“whether the necessary inferences are reasonable based upon the combined and cumulative force

of all the evidence when viewed in the light most favorable to the verdict. Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007).         Direct and circumstantial evidence are treated

equally. Id.

       Under section 25.07(a)(2)(A), a person can be convicted for violating a protective order if

the evidence establishes beyond a reasonable doubt that he knowingly or intentionally

communicated directly with a protected individual in a threatening or harassing manner. TEX.

PENAL CODE ANN. § 25.07 (a)(2)(A). When analyzing for legal sufficiency, non-technical terms

that are not legislatively defined are to be understood as ordinary usage allows, and jurors may

give them any meaning which is acceptable in common parlance unless the term has a technical

meaning. See Medford v. State, 13 S.W.3d 769, 771–72 (Tex. Crim. App. 2000).

       After reviewing the record, we find the evidence legally sufficient to support appellant’s

conviction. During the three-week period at issue, appellant initiated multiple emails and texts

as well as several telephone calls to Laura that were filled with unsolicited declarations of love

and poetry, pleas for reconciliation, as well as arguments to support his reconciliation attempt.

Many of the communications initiated by appellant focused exclusively on how he viewed their

relationship and what he wanted, urging Laura to see things from his point of view. At no time

did Laura express a desire to reconcile with him, or otherwise encourage him to send

communications regarding his feelings for her or his desire that she not proceed with the divorce.

Instead, her texts and emails to him completely ignored his declarations and pleas. After she

served appellant with divorce papers, his emails persisted and intensified. In his December 5

email, appellant acknowledges that he has been prohibited from professing his love to Laura, but

he nevertheless continues to send her an email each of the next three days urging her not to




                                              –10–
divorce him. When she did not respond to these pleas, he initiated an email to church members

soliciting their help in communicating his message to Laura.

         Laura testified that she thought appellant’s repeated communications with her were

harassing because the volume, frequency, and length of the emails, together with the language he

used “made me feel like I was being coerced or twisting my arm . . . it didn’t make me feel

comfortable at all.” Based on the evidence before it, the jury could have rationally found that

appellant intentionally or knowingly communicated directly with Laura in a harassing manner in

that he made repeated telephone calls and sent repeated text messages and emails to her in

violation of the protective order. We resolve appellant’s second issue against him.

         In his third issue, appellant complains about the trial court’s admission into evidence of

the email appellant sent to the church members soliciting their help to stop the divorce and save

his marriage to Laura. He asserts that because the email was not a direct communication to

Laura, it was irrelevant. He further argues that the email was more prejudicial than probative

under Texas Rule of Evidence 403 because it confused the jury about the elements of the crime,

allowing them to convict appellant based on an email that was not prohibited by the protective

order.

         We review the trial court’s evidentiary rulings for an abuse of discretion. See De La Paz

v. State, 279 S.W.3d 336, 343–44 (Tex. Crim. App. 2009). If the trial court’s decision is correct

on any theory of law applicable to the case, we will uphold the ruling. See id. Proof of a

culpable mental state generally relies upon circumstantial evidence. Dillon v. State, 574 S.W.2d
92, 94 (Tex. Crim. App. [Panel Op.] 1978). Accordingly, appellant’s intent may be inferred

from his words, actions, and conduct. See Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App.

2004). Here, the email appellant sent to numerous church members after Laura ignored his

previous five emails begging her not to divorce him is relevant to appellant’s intent with respect

                                               –11–
to his communications with Laura. Shortly after appellant was served with divorce papers, he

sent her emails with increased frequency that repeatedly asked her not to divorce him, despite the

fact he had no indication that Laura had any reservations about proceeding with the divorce.

Contrary to appellant’s contention that he was merely trying to express his love and save his

marriage, the email to the church members suggests that rather than accept and respect Laura’s

decision, appellant was communicating with her in an effort to strong-arm her into changing her

mind about the divorce. When his goal was not achieved by direct communication with Laura,

he emailed church members to assist him in persuading Laura to drop the divorce. As such, the

email to church members is evidence of appellant’s intent with respect to his direct

communications with Laura. (Laura testified church members did not contact her to do what

appellant requested but church friends provided the email to her). There is nothing in the record

to support appellant’s contention that the jury was confused by the admission. Appellant’s

closing argument made clear appellant did not send Laura the email to the church members.

Moreover, the jury charge made clear appellant had to communicate directly with Laura in a

harassing manner to be convicted. Accordingly, we conclude the trial court did not abuse its

discretion in admitting appellant’s email to the church members. We resolve appellant’s third

issue against him.

       Having overruled all of appellant’s issues, we affirm the trial court’s judgment.




                                                   / David Evans/
                                                   DAVID EVANS
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47
131329F.U05



                                              –12–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PAUL HENRI WAGNER, Appellant                         On Appeal from the County Criminal Court
                                                     No. 10, Dallas County, Texas
No. 05-13-01329-CR        V.                         Trial Court Cause No. MA-1114870L
                                                     Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                         Francis and Stoddart participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of May, 2015.




                                              –13–